Exhibit 10.1

 

AGREEMENT FOR SALE AND PURCHASE

 

THIS AGREEMENT (hereinafter referred to as the “Agreement” or the “Contract”) is
made and entered into by and between MEC Holdings (USA), Inc. and Sunshine
Meadows Racing, Inc. (hereinafter collectively referred to as “Seller”), and
Lincoln Property Company and Orion Investment Properties, Inc. and/or their
approved assigns (hereinafter collectively referred to as “Buyer”).

 

R E C I T A L S:

 

A.                                   Seller owns the real and personal property
hereinafter more particularly described.

 

B.                                     Buyer desires to purchase said real and
personal property owned by Seller at the time, for the price, on the terms, and
under the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.                                       RECITALS.  The Recitals set forth above
are incorporated herein by reference and made a part of this Agreement as fully
as if set forth herein verbatim.

 

2.                                       PROPERTY TO BE SOLD AND PURCHASED.  For
the consideration herein set forth, the Seller agrees to sell to Buyer, and
Buyer agrees to purchase from Seller, the real and personal property hereinafter
described, to wit:

 

(a)                                  The real property situated in Marion
County, Florida and described in Exhibit “A”, attached hereto and made a part
hereof, together with all right, title and interest of Seller in and to all
easements, rights-of-way, privileges, and appurtenances belonging or in anywise
appertaining to the real property described in Exhibit “A”, and together with
all right, title and interest, if any, of Seller in and to any land lying in the
bed of any street, road or avenue, opened or proposed in front of or adjoining
said real property, to the center line thereof, and all right, title and
interest of Seller in and to any condemnation award relating to the said
property, whether payable by virtue of a taking of any portion of the property,
by virtue of the change in grade of any street adjoining or abutting said
property, or otherwise, and all mineral rights to any surface or subsurface
minerals or other marketable materials or substances (said real property and the
rights, interests and estates appurtenant thereto as above-described in this
Subsection 2(a), are hereinafter collectively referred to as the “Land”).

 

1

--------------------------------------------------------------------------------


 

(b)                                 All citrus trees or other agricultural or
commercial product, buildings, fixtures and improvements of whatsoever kind,
nature or description owned by Seller and presently situated on, in or under, or
hereafter erected, installed or placed on or under the Land (hereinafter
collectively referred to as the “Improvements”).

 

(c)                                  All of Seller’s right, title and interest
in and to all personal property of every kind and nature owned by Seller and now
or hereafter attached, installed, located and/or situated in, on, under or about
the Land and/or the Improvements, including, but not by way of limitation:
(i) all flooring materials, window treatments, floor coverings and furniture
situated in or on any part of the Improvements; (ii) all heating, lighting,
refrigerating, plumbing, ventilating, incinerating, water heating, cooking,
cooling, heating and air conditioning equipment, fixtures and appliances,
engines and machinery, signs, utility service devices, connections and meters,
pumps, motors, awnings, boilers, furnaces and pipes used in connection with the
use, operation, maintenance or enjoyment of the Land and Improvements; (iii) all
cultivation, and/or maintenance tools and equipment, all inventories and
supplies used in connection with the use, operation, cultivation, maintenance
and/or enjoyment of the Land and/or the Improvements; (iv) all tenant leases,
service contracts, licenses, permits, guaranties and warranties (including, but
not limited to, termite bonds and guaranties); (v) all citrus fruit or other
agricultural product maturing, matured or existing on the citrus trees or other
agricultural or mineral product situated upon, in or under any portion of the
Land at the time of conveyance of the Land to Buyer pursuant to the terms
hereof; (vi) all pumps and irrigation pipes and other equipment together with
all machinery, equipment and/or apparatus, if any, owned by Seller and utilized
in connection with the cultivation, fertilization, maintenance and/or harvesting
of citrus crops or other crops or commercial product from or with respect to any
portion of the Land; and (vii) any and all other personal property (tangible and
intangible) of whatsoever kind, nature or description situated on, in, upon or
relating to, directly or indirectly, the Land and/or Improvements, with the
exception of any value appraisals, but including all abstracts of title, title
insurance policies, surveys (boundary & topographical), soil studies,
environmental studies, land planning studies or reports to the extent such
personal property can be conveyed without any third party consents.  The
personal property described in this Subsection (c) as that which is to be sold
by Seller to Buyer is hereinafter collectively referred to as the “Personal
Property”.  The Land, the Improvements and the Personal Property are hereinafter
sometimes collectively referred to as the “Property”.

 

3.                                       PURCHASE PRICE AND METHOD OF PAYMENT. 
The purchase price for the Property is Sixteen Million Five Hundred Thousand
DOLLARS and No CENTS ($16,500,000.00) adjusted, if required, as provided in
Sections 5 and 14 and payable as follows:

 

(a)                                  Two Hundred Fifty Thousand DOLLARS and No
CENTS ($250,000.00) earnest money deposit (the “First Earnest Money Deposit”)
paid by Buyer to Shutts & Bowen LLC (the “Escrow Agent”) within five
(5) business days following receipt, by Buyer, of a copy of this Contract dated
and signed by Seller.  The First Earnest Money Deposit shall be held in trust by
the Escrow Agent subject to such agent’s standard form of

 

2

--------------------------------------------------------------------------------


 

escrow agreement (the “Escrow Agreement”) which Seller and Buyer shall join in
and execute and disbursed as set forth below.

 

(b)                                 Seven Hundred Fifty Thousand DOLLARS and No
CENTS ($750,000.00) earnest money deposit (the “Second Earnest Money Deposit”)
(collectively the First Earnest Money Deposit and the Second Earnest Money
Deposit are referred to herein as the “Earnest Money Deposits” and are to be
held pursuant to the terms of the Escrow Agreement) paid by Buyer to the Escrow
Agent within three (3) business days following the expiration of the Inspection
Period (as hereinafter defined) in the event Buyer elects not to terminate this
Contract by written notice to Seller prior to expiration of the Inspection
Period.

 

(c)                                  The balance of Fifteen Million Five Hundred
Thousand DOLLARS and No CENTS ($15,500,000.00) shall be payable in cash, by
completed bank wire transfer of federal funds to an account designated by
Seller, or by way of a cashier’s check issued by a state or national banking
institution located in Orange County, Florida, it being understood that the
precise amount of cash payable at closing to complete payment of the cash
portion of the purchase price may vary depending upon the applicable adjustments
and prorations, including, but not limited to, the adjustment to the purchase
price pursuant to Sections 5 and 14 below.

 

4.                                       EARNEST MONEY DEPOSITS.  The Escrow
Agent receiving the Earnest Money Deposits will be authorized, by the terms of
the Escrow Agreement, to hold the same in escrow and to deliver and disburse
same (subject to clearance of checks), in accordance with the terms and
conditions of this Agreement.  Failure of clearance of funds shall not excuse
performance by Buyer.  The Escrow Agent will be authorized to deposit the funds
in an interest-bearing account at a bank or other financial institution insured
by the FDIC or the FSLIC.  Such account shall be maintained in the name of the
Escrow Agent (as “escrow agent” or as “trustee”).  The return (whether classed
as interest or dividends) earned on said Earnest Money Deposits shall be paid
to, for the account of, or at the direction of Buyer, except in the event Seller
becomes entitled to receive all or any portion of the Earnest Money Deposits by
virtue of any default hereunder by Buyer entitling Seller to receive the Earnest
Money Deposits (or any portion thereof) as liquidated damages, in which event,
Seller shall be entitled to also receive the return earned on such portion of
the Earnest Money Deposits as is payable to Seller.  The taxpayer identification
number to be shown on the account into which the Earnest Money Deposits are
deposited by the Escrow Agent shall be that of the Buyer, and Buyer shall
promptly furnish such number to the Escrow Agent at the time of execution of the
Escrow Agreement by Buyer.  At the time of execution and delivery of this
Agreement by Buyer, Buyer shall execute and deliver to the Escrow Agent a
Form W-9 to enable the Escrow Agent to open the interest bearing account into
which the Earnest Money Deposits shall be placed.

 

In the event that Buyer, Seller or any other person or entity receives any part
of any return earned on the Earnest Money Deposits, that person or entity shall
cooperate in the filing of all

 

3

--------------------------------------------------------------------------------


 

reasonably necessary documents including, but not limited to, Forms W-9 and/or
1099 to the extent applicable to ensure proper reporting of such return for
federal income tax purposes.

 

5.                                       INTENTIONALLY OMITTED.

 

6.                                       SURVEY.  Within five (5) calendar days
following the Effective Date (as hereinafter defined), Seller shall provide, at
its expense, one (1) original sealed reproducible print of the boundary survey
of the Land dated August 2007 (the “Survey”) prepared by R.M. Barrineau &
Associates, Inc., Professional Surveyors and Mappers (whose address is 1309 S.E.
25th Loop, Suite 103, Ocala, Florida 34471 and who is a registered Florida
surveyor) (the “Surveyor”). In the event the Survey discloses any encroachments,
overlaps, boundary line disputes, gaps, gores or that the Property (or any part
thereof) is affected by matters other than the Permitted Exceptions (as
hereinafter defined), such matters disclosed by the Survey shall be deemed
“title defects” to be cured as provided for in Section 9 below.  The Survey
shall contain the certification by the Surveyor that the Survey was prepared in
accordance with the so-called “Minimum Technical Standards for Land Surveying in
the State of Florida” (Chapter 61G17-6, Florida Administrative Code).  The
Survey shall contain the legal description of the boundaries of the Land by
metes and bounds or other appropriate description.  The Survey shall be
certified to Buyer, Seller, the Title Insurance Company (as hereinafter defined)
and the Issuing Agent (as hereinafter defined) and any lenders of Buyer.

 

The legal description of the Land contained in the Survey shall be the legal
description utilized in the instrument of conveyance.

 

In the event the legal description contained in the Survey describes the Land in
more than one (1) parcel, the Survey shall contain the Surveyor’s certification
to the effect that all subparcels which together comprise the Land are
contiguous, each to the other, and that there exist no gaps or gores.

 

7.                                       INSPECTION OF PROPERTY.  During the
period (the “Inspection Period”) from and after the Effective Date of this
Agreement through and including the date which is 90 days following the
Effective Date, hereof, Buyer shall have the right, but not the obligation, at
Buyer’s sole cost and expense, to make such investigations, surveys,
architectural and engineering studies, soil borings, environmental studies,
traffic studies, flood studies and other examinations, studies, tests,
investigations and inspections of and concerning the Property (collectively the
“Inspections”) as Buyer may deem appropriate in Buyer’s sole discretion.  Buyer
and its agents, employees and independent contractors shall have the right to
enter upon the Property for the purpose of performing the Inspections, provided
said Inspections shall not in any way damage the Property, cause injury to any
person, cause damage to any adjacent real property or interfere with the
operations of the lessors of the Property pursuant to the leases listed in
Exhibit “B”.  Buyer shall at all times indemnify, save harmless and defend
Seller from and against any and all claims, liabilities, loss, costs, damage and
expenses (including reasonable attorneys’ fees at or before the trial level and
in any appellate proceeding) which Seller may suffer, sustain or incur by reason
of the exercise of the right to make and conduct the Inspections, including any
damage to the Property or to any person or other land, and including the filing
of any mechanics’ or other lien or liens against the Property.  This duty of
Buyer

 

4

--------------------------------------------------------------------------------


 

to indemnify, defend and hold harmless the Seller shall survive the closing or
earlier termination of this Agreement.  Buyer may at any time prior to the
expiration of the Inspection Period terminate this Agreement for any reason
whatsoever, in Buyer’s absolute and sole discretion, by written notice to Seller
and, subject to Subsection 8(c), upon such timely termination, the First Earnest
Money Deposit shall be returned to Buyer, whereupon all parties hereto shall be
released from further liability hereunder except with respect to the
indemnification provisions of this Agreement, which shall survive the
termination of this Agreement for a period of one year.

 

In the event Buyer fails to terminate this Agreement by written notice to the
Seller on or before the expiration of the Inspection Period, Buyer shall deliver
to the Escrow Agent, within three (3) business days following the expiration of
the Inspection Period, the Second Earnest Money Deposit referred to in
Subsection 3(b) above, and the parties hereto shall proceed to closing the
transaction.

 

Buyer agrees that it is not relying on Seller’s current property taxes as the
amount of property taxes that the Buyer may be obligated to pay in the year
subsequent to purchase as a change in ownership or property improvements trigger
reassessments of the Property that could result in higher property taxes.

 

8.                                       DISCLOSURE BY SELLER AND COOPERATION
WITH BUYER.

 

(a)                                  Within five (5) business days of the
Effective Date, Seller shall deliver to Buyer originals or copies of all
surveys, title insurance policies, abstracts of title, land plans, renderings,
soil test results and data, flood studies, level I or II environmental studies,
engineering studies, topographical surveys, leases listed in Exhibit “B” hereof,
land planning studies, construction drawings, applications for development
approvals (including, but not limited to, applications or submittals to SWFWMD,
St. Johns Water Management District (or other applicable water management
district) FDOT, FDEP, the City of Ocala, Marion County, FEMA, the Army Corps of
Engineers, or the Florida DCA), any applications for concurrency approval,
development agreements, applications for zoning changes or variances, and all
comments from any aforementioned agencies and all responses thereto from Seller
or its consultants or representatives, in Seller’s possession or under Seller’s
control pertaining to the Property or any part thereof.  Seller’s duty shall
extend only to the furnishing to Buyer of copies of the documents, instruments
and materials described in the foregoing sentence if and to the extent such
exist and are in the possession or under the control of Seller, and Seller shall
have no affirmative duty to purchase or procure any of the foregoing which do
not exist as of the Effective Date of this Agreement.  The furnishing by Seller
to Buyer of copies of the documents, instruments and materials described above
in this Subsection (a) shall be on going as new materials are received by
Seller.  The delivery of these materials to Buyer shall be without
representation, covenant, or warranty concerning the accuracy thereof or
concerning Buyer’s right to utilize or rely thereon.

 

Buyer hereby agrees to maintain all information

 

5

--------------------------------------------------------------------------------


 

provided to it by or on behalf of Seller in strict confidence, not to
disseminate such information outside of its organization and to only use the
information for the purposes of evaluating the purchase of the Property.

 

Any failure by Seller to timely deliver the aforesaid documents or any other
documents or materials Seller is obligated to deliver under any provision of
this Agreement within the initial five (5) business day period (or under any
other applicable time period referenced in any other provision of this
Agreement), shall extend the Inspection Period and Closing Date by one
(1) business day for each business day that said documents or materials are not
timely delivered to Buyer.

 

(b)                                 From and after the Effective Date through to
the Closing Date, Buyer and Seller shall use commercially reasonable efforts to
cooperate with each other (and to instruct their respective consultants to do
the same) in connection with negotiations with applicable governmental
authorities, adjacent landowners, homeowners’ associations and/or lakefront
homeowners’ associations, if any, or any other parties in connection with, or
pertaining to the obtaining of such zoning changes, variances, land use changes
or designations, annexation, subdivision, conveyance of conservation land,
and\or other governmental approvals (collectively, “Land Changes”) deemed
necessary and/or desirable, by Buyer, to permit development of the Land in
accordance with whatever uses Buyer deems appropriate, in Buyer’s sole
discretion, as permitted under State, Federal and local law, all at the Buyer’s
sole cost and expense.  Furthermore, during this period Seller agrees to execute
(at Buyer’s expense) all reasonable documentation necessary for Buyer to apply
for entitlements prior to the Closing Date in connection with its proposed use
of the Property.  Buyer agrees to apply for any such entitlements at its sole
expense.  Notwithstanding any of the foregoing, Buyer shall take no action
during this period to encumber the Land and/or title thereto.

 

(c)                                  Buyer agrees that in the event the
transaction contemplated by this Agreement does not close by virtue of Buyer
exercising a termination right provided for in Section 7 or Section  9, Buyer
will promptly, and in any event within fifteen (15) days of the date on which it
is determined that the transaction will not close (the “Determination Date”),
seek to cancel, nullify, reverse or seek to withdraw applications relating to
any and all Land Changes brought about by, on behalf of or at the request of
Buyer (except those that the Seller, in its sole discretion, has agreed in
writing can remain) such that the Property (including all its attributes) is
returned to substantially the same land use designations as existed on the
Effective Date.  Until such time as Buyer complies with its obligations as set
forth in this Subsection (c), and notwithstanding any other provision of this
Agreement except for and subject to the express conditions contained in
Section 25, below (the Force Majeure provision) , the First Earnest Money
Deposit shall be retained by the Escrow Agent and not returned to Buyer and,
again subject to Section 25, below, if such Buyer obligations are not complied
with to the reasonable satisfaction of Seller within two (2) months of the
Determination Date, the First Earnest Money Deposit shall be disbursed to
Seller.  The above

 

6

--------------------------------------------------------------------------------


 

notwithstanding, the Deposit forfeiture provision of this Subsection (c) shall
also not apply so long as Buyer is diligently working to satisfy its obligations
under this Subsection (c).

 

(d)                                 In the event the transaction contemplated by
this Agreement does not close, the Buyer shall immediately (i) return all of the
materials referenced in Subsection 8(a) to the extent they have been provided by
the Seller and (ii) deliver to Seller all documentation and material prepared by
Buyer, its consultants and representatives in relation to the Property
subsequent to the Effective Date.

 

9.                                       EVIDENCE OF TITLE.  Within fifteen (15)
calendar days following the Effective Date, Seller shall procure issuance and
delivery to Buyer (with a copy to Buyer’s attorney), by a title company or
attorney selected by Seller as issuing agent (the “Issuing Agent”) for
Commonwealth Land Title Insurance Company, Attorneys’ Title Insurance
Fund, Inc., First American Title Insurance Company, or such other title
insurance company authorized to do business in the State of Florida as Seller
may select or determine (the “Title Insurance Company”), of a commitment for
title insurance (together with copies of all instruments referred to therein)
agreeing to issue to Buyer, upon recording of the general warranty deed to
Buyer, a fee owner’s policy of title insurance (ALTA Form B) in the amount of
the purchase price provided for in Section 3 above, insuring the title of Buyer
to the Land, subject only to the Permitted Exceptions (as hereinafter defined)
and described in Exhibit D, and the so-called “Standard Exceptions” contained on
the inside jacket cover of the standard Title Insurance Company form of
commitment.

 

Said commitment shall provide that the Standard Exceptions shall be deleted from
the owner’s title insurance policy issued pursuant to the commitment upon
furnishing to the Issuing Agent: (i) a lien, possession and encumbrance
affidavit in the customary form (and Seller agrees to furnish such affidavit at
and as a part of the closing); and (ii) the above-mentioned Survey of the Land.

 

The lien, possession and encumbrance affidavit referred to above shall certify,
among other things, that no one other than Seller is in possession of the Land,
with the exception of the tenants under the leases listed in Exhibit “B” to this
Agreement, and no work has been done on the Land and no materials, labor or
services were furnished to, or for the benefit or improvement of, the Land at
the instance or request of Seller for the one hundred twenty (120) day period
immediately prior to the date of closing which could serve as the basis for any
statutory or common law liens or claims on or affecting the Land. Said lien,
possession and encumbrance affidavit shall reflect, however, that the activities
of Buyer or Buyer’s agents, employees or independent contractors as permitted
under Section 7 of this Agreement may give rise to statutory or common law liens
or claims for labor, services or materials.

 

Marketability of title to the Property shall be determined according to
applicable Title Standards adopted by authority of The Florida Bar and in
accordance with applicable law.  Buyer shall have fifteen (15) calendar days
from receipt of the title insurance commitment to examine same.  If title to the
Property is determined to be subject to other than the Permitted Exceptions (as
hereinafter defined and described in Exhibit D), Buyer shall, within three
(3) business days following

 

7

--------------------------------------------------------------------------------


 

the expiration of the fifteen (15) calendar day examination period, notify
Seller in writing specifying the defects.  Seller shall then, for a period of up
to thirty (30) calendar days from receipt of such notice from Buyer, use
commercially reasonable efforts to cause the specified defects to be cured, of
record, and the exceptions from coverage for such defects to be removed from the
title insurance commitment (and any policy issued pursuant thereto).  If Seller,
using commercially reasonable efforts, is unable to cure such defects and remove
such exceptions within thirty (30) calendar days of being notified by Buyer of
such defects, Buyer, at Buyer’s sole election, shall have the right to:

 

(a)                                  terminate this Agreement, and, subject to
Subsection 8(c), upon such termination, all Earnest Money Deposits shall be
returned to Buyer, whereupon all parties hereto shall be released from any
further liability hereunder with the exception of the indemnity in Sections 7
and 18, which shall survive as provided therein;

 

(b)                                 close and accept conveyance of the Property
subject to said title defects; or

 

(c)                                  if the title defects are in the nature of
liens or encumbrances which can be discharged by the payment of money, Buyer
shall have the option to pay and discharge the same at or prior to closing, in
which event, a credit for the cost thereof, including any reasonable attorneys’
fees incurred in connection therewith, shall be given to Buyer as part of the
adjustments and prorations at the closing.

 

On the day prior to the Closing Date, the Issuing Agent shall cause to be
conducted an examination of the Public Records of Marion County, Florida from
the effective date of the title insurance commitment to a date as close to the
Closing Date as possible.  On the Closing Date, the Issuing Agent shall issue an
endorsement to the title insurance commitment changing the effective date
thereof to a date through which title to the Property has been examined, which
endorsement shall reflect any title matters recorded during the period
searched.  Said endorsement shall likewise contain the affirmative commitment of
the Title Insurance Company to insure the so-called “gap period” in accordance
with Section 627.7841, Florida Statutes, as amended.  If the endorsement to the
title insurance commitment discloses the recordation of additional instruments
affecting title to the Property or any part thereof (other than instruments
caused or created by Buyer or any agent, employee or independent contractor of
Buyer) during the period subsequent to the effective date of the title insurance
commitment, closing shall be extended for up to Sixty (60) calendar days and
Seller shall use commercially reasonable efforts to cause such defects to be
removed within such period.  In the event Seller, using commercially reasonable
efforts, is unable to remove said intervening title defects within sixty (60)
calendar days, Buyer, at Buyer’s sole election, shall have the right to:

 

(a)                                  terminate this Agreement and, subject to
Subsection 8(c), upon such termination, all Earnest Money Deposits shall be
returned to Buyer, whereupon all parties hereto shall be released from further
liability hereunder with the exception of the indemnity in Sections 7 and 18,
which shall survive as provided therein;

 

8

--------------------------------------------------------------------------------


 

(b)                                 close and accept conveyance of the Property
subject to said intervening title defects; or

 

(c)                                  if the title defects are in the nature of
liens or encumbrances which can be discharged by the payment of money, Buyer
shall have the option to pay and discharge the same at or prior to closing, in
which event, a credit for the cost thereof, including any reasonable attorneys’
fees incurred in connection therewith, shall be given to Buyer as part of the
adjustments and prorations at the closing.

 

10.                                 CONVEYANCE OF PROPERTY.  Title to the Land,
the Improvements and the Personal Property shall be conveyed to Buyer by General
Warranty Deed and Bill of Sale free and clear of all liens, encumbrances and
matters whatsoever except for the following (the “Permitted Exceptions”):

 

(a)                                  Taxes for the year of closing and
subsequent years;

 

(b)                                 Zoning, restrictions, prohibitions and other
matters imposed by governmental authority;

 

(c)                                  The leases listed in Exhibit “B”; and

 

(d)                                 Any other matters specifically referred to
in this Agreement and Exhibit D.

 

11.                                 REPRESENTATIONS, WARRANTIES &
CONTINGENCIES.  Seller warrants and represents that the following are true and
correct as of the Effective Date of this Agreement and will be true and correct
on the date of closing:

 

(a)                                  Except for this Agreement, there exist no
written or oral options, leases, contracts or agreements of whatsoever kind,
nature or description between Seller and any other person or entity providing
for the sale, lease or encumbrance of the Property, or any part thereof, with
the exception of the leases listed in Exhibit “B”.

 

(b)                                 Seller has not received any written or oral
notice from any governmental authority indicating that the existing use or
condition of the Property, or any part thereof, violates any statute, ordinance,
rule or regulation of any governmental authority.

 

(c)                                  To the best of the Seller’s knowledge, any
handling, transportation, storage, treatment or usage of hazardous or toxic
substances (including asbestos) which has occurred on the Property has been in
compliance with all applicable federal, state and local statutes, ordinances,
rules and regulations, and no hazardous or toxic substances (including asbestos)
are present on the Property.  As used herein, the phrase “hazardous or toxic
substances” shall mean and refer to any substance or matter giving rise to
liability under the Resources Conservation Recovery Act (“RCRA”), 42 U.S.C.
Section 6901, et seq., or the

 

9

--------------------------------------------------------------------------------


 

Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. Sections 9601, et seq., or Chapter 376 or Chapter 403, Florida
Statutes, or Chapter 17, Florida Administrative Code.

 

Buyer’s obligation to close under this Agreement is conditioned and contingent
upon the last of the following to occur: (i) assignment and delivery by Seller,
to Buyer, of any and all governmental approvals and permits obtained by Seller
during its ownership of the Property and the leases listed in Exhibit “B” at
least ten (10) calendar days prior to the scheduled Closing Date, and, (ii) at
the time of closing, a written certification (in affidavit form) executed by
Seller specifying that the representations and warranties contained in this
Section 11 are true and correct as of the Closing Date and an affidavit from all
tenants listed in Exhibit “B” leases that neither they nor, to their knowledge,
Seller are, as of the Closing Date, in default under said leases.

 

With respect to the representations and warranties contained in this Section 11,
it is the intent that Seller shall remain liable to Buyer from and after the
Closing Date for a period of one (1) year with respect to any damages suffered
by Buyer: (i) as a result of any such surviving representation being false as of
the Closing Date; or (ii) as a result of any such surviving warranty being
breached as of the Closing Date, it being the intent of the parties hereto that
although Seller’s liability shall continue following the Closing Date for a
period of one year, the determination as to whether a representation was false
or a warranty was breached shall be made as of the Closing Date.

 

12.                                 DATE AND PLACE OF CLOSING; DOCUMENTS FOR
CLOSING.

 

(a)                                  This Agreement shall be closed in the
offices of Shutts & Bowen LLC. (the “Closing Attorneys”) at 300 S. Orange Avenue
Suite 1000, Orlando, Florida 32801, on the date which is Sixty (60) days
following the date that  Buyer’s Inspection Period expires, assuming Buyer did
not terminate this Agreement prior to the expiration of said date and, unless
such date of closing is extended in accordance with the provisions of this
Agreement (the “Closing Date”).  The closing shall commence at 10:00 a.m.

 

(b)                                 At closing, Seller and Buyer shall execute
and deliver the following:

 

(1)                                  Documents to be executed and delivered by
Seller:

 

(i)                                     the Lien, Possession and Encumbrance
Affidavit referred to in Section 9 above;

 

(ii)                                  the Form DR-219 as required by the
Department of Revenue of the State of Florida certifying to the amount of
consideration paid to Seller for the Property in order that the General Warranty
Deed be recorded in the Public Records of Marion County, Florida;

 

10

--------------------------------------------------------------------------------


 

(iii)          the certification (in affidavit form) referred to in Section 11
above concerning Seller’s representations and warranties;

 

(iv)          the General Warranty Deed, the Bill of Sale, and such other
instruments as may be required to convey the Property to Buyer subject only to
the Permitted Exceptions; and

 

(v)           assignment of the Exhibit “B” leases.

 

(vi)          assignment and certification, to Buyer, of all third party work
product delineated in Section 8 (a) hereof.

 

(vii)         Tenants’ affidavit as referenced in Section 8 (c), above.

 

(2)           Documents to be executed and delivered by Buyer and Seller:

 

(i)            the Closing Statement; and

 

(ii)           an Affidavit (the “FIRPTA Affidavit”) to be executed by Seller
stating whether or not Seller is a “foreign person” for purposes of Section 1445
of the Internal Revenue Code of 1986, as amended (the “Code”), and if Seller is
a “foreign person” for such purposes, Seller and Buyer shall comply with such
provisions of the Code, and implementing regulations, as shall be applicable,
Buyer shall execute the required receipt signifying Buyer has received a copy of
the FIRPTA Affidavit.

 

13.           EXPENSES.  State documentary stamps which are required to be
affixed to the General Warranty Deed conveying the Property, and the cost of
recording said General Warranty Deed and any corrective instruments, shall be
paid by Seller.  Seller shall pay the premium for the owner’s title insurance
policy referred to in Section 9 above.

 

The cost of the existing Survey shall be paid by Seller.  Any additional or
updated survey work will be at the cost of the Buyer.  The costs and expenses to
conduct and complete the Inspections shall be paid by Buyer.

 

Each party shall pay its own attorneys’ fees in connection with the negotiation,
preparation and execution of this Agreement.  Fees and costs paid to Marion
County, the City of

 

11

--------------------------------------------------------------------------------


 

Ocala, the State of Florida or Federal Government or other authorities in
connection with the filing and/or processing of any applications and/or
petitions for any permits, rezonings, or other governmental approvals as
referenced, herein, which are authorized or processed, by Buyer, shall be paid
by Buyer.

 

14.           PRORATIONS OF REAL PROPERTY TAXES.  Real property taxes shall be
adjusted at closing and prorated based on the current year’s tax with due
allowance made for maximum allowable discount and other applicable exemptions,
if any, allowed for said year.  If closing occurs at a date when the current
year’s millage is not fixed and the current year’s assessment is available,
taxes will be prorated based upon such assessment and the prior year’s millage. 
If the current year’s assessment is not available, then taxes will be prorated
based on the prior year’s tax.  Any tax proration based on an estimate shall, at
the request of either party to the transaction, be subsequently readjusted upon
receipt of the actual tax bill, the obligation to reprorate as aforesaid shall
survive closing and delivery of the General Warranty Deed for a period of one
(1) year.

 

15.           SPECIAL ASSESSMENT LIENS.  If at any time before the closing of
the purchase transaction, the Land, or any part thereof, shall be or shall have
been the subject of any assessment or assessments which are payable in annual
installments, of which the first installment is then a charge or lien, or has
been paid, then for the purposes of this Agreement all the unpaid installments
of any such assessment, including those which are to become due and payable
after the closing, shall be deemed to be due and payable and to be liens upon
the Property affected thereby and shall be paid and discharged at closing of the
purchase transaction.

 

16.           DELIVERY OF POSSESSION.  Possession of the Property shall be
delivered to Buyer by Seller on the Closing Date.

 

17.           DEFAULT AND REMEDIES.  If Buyer fails, neglects or refuses to
perform its obligations under this Agreement, the Earnest Money Deposits then
held by the Escrow Agent shall be disbursed to Seller as agreed upon liquidated
damages, consideration for the execution of this Agreement, and in full
settlement of all claims, whereupon Buyer and Seller shall be relieved of all
obligations under this Agreement except as provided in Sections 7 and 18 of this
Agreement.  In the event Seller fails, neglects or refuses to timely perform its
obligations under this Agreement, Buyer shall have the right to: (i) bring an
action for specific performance and/or damages; or (ii) elect to terminate this
Agreement by written notice to Seller, whereupon all Earnest Money Deposits
shall be returned to Buyer and parties hereto shall be released from liability
hereunder except as provided in Sections 7 and 18 of this Agreement.

 

18.           BROKERS AND BROKERAGE COMMISSIONS.  Buyer hereby discloses that
Lincoln Property Company of Florida, Inc.  and Michael J. Maloney are licensed
real estate brokers pursuant to Chapter 475, Florida Statutes .Seller represents
and warrants that it has engaged CB Richard Ellis, Inc. as its only broker with
respect to the sale of the Property pursuant to the terms of the agreement
attached hereto as Exhibit “C” (the “Commission Agreement”).  Buyer and Seller
agree to indemnify and hold each other harmless from any claims for fees or
commission associated with the transaction contemplated by this Agreement,
except with respect to the commission payable

 

12

--------------------------------------------------------------------------------


 

pursuant to the terms of the Commission Agreement, which shall be for the
account of the Seller and for which the Seller shall indemnify and hold harmless
the Buyer. Each representation, warranty and agreement contained in this
Section 18 shall survive termination, cancellation and rescission of this
Agreement and shall survive closing and delivery of the general warranty deed
for a period of one (1) year.

 

19.           SUCCESSORS AND ASSIGNS.  The covenants herein contained shall
bind, and the benefits and advantages hereof shall inure to, the respective
successors and assigns of the parties hereto; provided, however, that the
foregoing provisions of this sentence shall not be construed to permit,
authorize, recognize or legitimatize any assignment in violation of the
provisions of Section 20 below.

 

20.           ASSIGNMENT.  Buyer may assign Buyer’s rights hereunder without the
consent of Seller provided: (i) such assignment is made to an assignee in which
Lincoln Property Company and\or Orion Investment Properties, Inc. is\are the
general partners, members or managing members, shareholders or otherwise
interested owners in such assignee.  Otherwise, Buyer may only assign Buyer’s
rights hereunder with the consent of Seller, which consent may be unreasonably
withheld.

 

21.           CONDEMNATION.  In the event of the institution of any proceedings
(judicial, administrative or otherwise) which shall relate to a proposed taking
of any portion of the Property by eminent domain prior to closing, or in the
event of a taking of any portion of the Property by eminent domain prior to
closing, Buyer shall have the right and option to terminate this Agreement by
giving the Seller and the Escrow Agent written notice to such effect at any time
after its receipt of written notification from Seller of any such occurrence or
occurrences.  Seller hereby agrees to furnish Buyer with written notification of
the institution of any such eminent domain proceedings within five (5) calendar
days from the date Seller receives notice of the institution of such
proceedings.  Should Buyer elect to terminate this Agreement as permitted in
this Section 21, the Earnest Money Deposits and all return earned thereon shall
be returned to Buyer by the Escrow Agent and thereupon all parties hereto shall
be released from liability hereunder except with respect to the indemnity and
hold harmless provisions of Sections 7 and 18.  In the event Buyer shall not
elect to cancel this Agreement as provided for in this Section 21, Seller shall:
(i) assign to Buyer at closing all of Seller’s right to any condemnation
proceeds payable as a result of the taking referred to in this Section 21; or
(ii) if Seller has already received all or any portion of the condemnation
proceeds, the condemnation proceeds so received by Seller shall be paid to Buyer
at closing by cash payment or credit against the purchase price.

 

22.           MISCELLANEOUS.

 

(a)           Whenever used herein, the singular number includes the plural, the
plural the singular, and the use of any gender includes all genders.

 

(b)           This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida.

 

13

--------------------------------------------------------------------------------


 

(c)           This Agreement (and all exhibits thereto) constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  There are no other representations or other documents or
materials relied on by the parties hereto in connection herewith, and no
agreements, written or oral, between the parties hereto with respect to the
subject matter hereof, except those contained or recited in this Agreement.  No
modification, amendment or waiver of any provision or term of this Agreement
shall be valid and binding upon the parties hereto unless in writing and
executed by the parties hereto to be bound thereby.  The phrase “this Agreement”
and the term “this Contract” mean and refer to this Agreement as it may be
amended and/or supplemented from time to time in the manner described in the
preceding sentence.

 

(d)           No waiver of any default by either party hereunder shall be
implied from any omission by the other party to take action on account of such
default, if such default persists or is repeated, and no express waiver shall
affect any default other than the default specified in the waiver, and it shall
be operative only for the time and to the extent therein stated.  Waivers of any
covenant, term or condition contained herein shall not be construed as a waiver
of any subsequent breach of the same covenant, term or condition.

 

(e)           The section headings herein contained are inserted for convenience
of reference only and shall not be deemed to be a part of this Agreement, they
shall be ignored in construing this Agreement.

 

(f)            As used herein, “Effective Date” shall mean the date on which the
last one of Buyer and Seller has signed this Agreement.

 

(g)           Time is of the essence of this Agreement.

 

(h)           Whenever this Agreement requires that something be done within a
period of days, such period shall, unless specified otherwise: (i) not include
the day from which such period commences; (ii) include the day upon which such
period expires; (iii) expire at 5:00 p.m. local time on the date by which such
thing is to be done; (iv) if six (6) days or more, be construed to mean calendar
days; provided that if the final day of such period falls on a Saturday, Sunday
or legal holiday in the State where such thing is to be done, such period shall
extend to the first business day thereafter; and (v) if less than six (6) days,
be construed to exclude any Saturday, Sunday, or legal holiday in the State
where such thing is to be done which falls within such period.  For the purpose
of this Agreement, business days shall be defined as those days in any given
calendar year excluding Saturdays, Sundays, and all Federal and State Holidays
during which the Circuit Court for the Ninth District of Florida (Orange County)
is not closed for business.

 

(i)            The provisions of this Agreement are intended to survive closing
and delivery of the instruments transferring title to the Property for a period
of one (1) year.  This Agreement is not intended to be extinguished by merger.

 

14

--------------------------------------------------------------------------------


 

(j)            Whenever the words “includes” or “including” are used in this
Agreement, the same shall not be construed to restrict or limit any of the
language, terms or definitions used in association therewith.

 

(k)           Any notices or other communications or deliveries which may be
required or desired to be given under the terms of this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered, or
if sent by overnight courier (e.g. Federal Express), or if mailed by United
States certified mail, return receipt requested, postage prepaid, addressed to
the respective party at the addresses set forth below:

 

If to the Buyer:

 

Scott Stahley

Lincoln Property Company of Florida, Inc.

300 S. Orange Avenue Suite 1575

Orlando, Florida 32801

 

With a copy to:

 

Michael J. Grindstaff, Esquire

Shutts & Bowen, LLC

300 S. Orange Avenue, Suite 1000

Orlandoi, Florida 32801

 

If to the Seller:

 

General Counsel

MEC Holdings (USA), Inc.

337 Magna Drive

Aurora, Ontario, Canada L4G 7K1

 

With a copy to Seller’s attorney:

 

Tom Egan, Esquire

2107 S.E. Third Avenue

Ocala, Florida 34471

 

Any notice so given, delivered or made by mail shall be deemed to have been duly
given, delivered or made three (3) calendar days after the date the same is
deposited in the United States mail in the manner specified above.  Any notice
delivered by overnight courier shall be deemed to have been duly given,
delivered or made on the first day following the date the same is delivered to
the overnight courier as established by the receipted bill of lading.  Any
notice which is given, delivered or made by any manner other than U.S. certified
mail or by

 

15

--------------------------------------------------------------------------------


 

overnight courier shall be deemed to have been duly given, delivered or made
upon actual receipt of the same by the party to whom the same is to be given,
delivered or made.  Either party may change the address to which notices are to
be sent to such party by written notice to the other party specifying said
change of address.

 

(l)            In connection with any litigation, including appellate and/or
bankruptcy proceedings, arising out of, under or relating to this Agreement or
to the Property, or in connection with any action for rescission of this
Agreement or for declaratory or injunctive relief, the prevailing party shall be
entitled to recover such party’s out-of-pocket costs and reasonable attorneys’
fees and same on appeal.

 

(m)          Both parties hereto, having been represented by counsel in
connection with the negotiation, preparation and execution of this Agreement,
the fact that one of the parties to this Agreement may be deemed to have drafted
or structured any provision of this Agreement shall not be considered in
construing or interpreting any particular provision of this Agreement, either in
favor of or against such party.

 

(n)           If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws, such provision shall be fully
severable the same as if such invalid or unenforceable provision had never
comprised a part of the Agreement, and the remaining provisions of the Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement. 
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement, a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

 

(o)           This Agreement may be executed in a number of identical
counterparts.  If so executed, each of such counterparts is to be deemed an
original for all purposes and all such counterparts shall, collectively,
constitute one agreement, but, in making proof of this Agreement, it shall not
be necessary to produce or account for more of such counterparts than are
required to show that each party hereto executed at least one such counterpart.

 

23.           TIME FOR ACCEPTANCE.  If this Agreement is not executed by all
parties hereto on or before August 8, 2008, this Agreement shall be null, void
and of no force or effect.

 

24.           SIGNAGE.  Buyer may only erect such signage on the Property as
Seller approves, in its sole discretion, advertising the availability of the
Property with its proposed future uses.

 

25.           Force Majeure.  Non-performance of any provision of this Agreement
shall be excused, and all time periods calling for performance shall be
extended, when performance is prevented or delayed by reason of any of the
following forces reasonably beyond

 

16

--------------------------------------------------------------------------------


 

the control of the Buyer or Seller:

 

A.            War, insurrection, riot, flood, severe weather, earthquake, fire,
casualty, acts of a public enemy, litigation, and acts or failures to act or
delay by virtue of extraordinary circumstances of any governmental agency or
entity.

 

B.            The inability, delay, negligence, or for any other reason
whatsoever,  by Seller or Buyer, its\their agents, representatives, or others
under its\their control or supervision to timely respond or cooperate with
Seller or Buyer as the case may be in Seller’s or Buyer’s attempt to comply with
any required time period contained in this Agreement.

 

26.           Further Assurances.   Each of the parties hereto shall execute and
deliver any and all additional papers, documents, and other instruments, and
shall do any and all acts and things reasonably necessary in connection with the
performance of its obligations, hereunder, and to carry out the intent of the
parties, hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
instrument on the day and year indicated below.

 

 

 

 

Executed by Buyer on the 18th day of

 

 

July, 2008

 

 

 

 

 

Lincoln Property Company of Florida, Inc.

 

 

 

 

 

 

 

 

By

/s/ Scott Stahley

Witness

 

 

Scott Stahley, Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

 

 

17

--------------------------------------------------------------------------------


 

 

 

Executed by Seller on the 5th day of

 

 

August, 2008

 

 

 

 

 

MEC Holdings (USA), Inc.

 

 

 

 

 

 

 

 

By

/s/ Blake Tohana

Witness

 

 

Name: Blake Tohana

 

 

 

Title    EVP and CFO

 

 

 

 

 

 

 

 

 

 

By

/s/ William Ford

Witness

 

 

Name: William G. Ford

 

 

 

Title:   Secretary

 

 

 

 

 

 

 

 

 

 

Sunshine Meadows Racing, Inc.

 

 

 

 

 

 

 

 

 

 

By

/s/ Blake Tohana

Witness

 

 

Name: Blake Tohana

 

 

 

Title    EVP and CFO

 

 

 

 

 

 

 

 

By

/s/ William Ford

Witness

 

 

Name: William G. Ford

 

 

 

Title:   Secretary

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

(Legal Description of Land)

 

Parcel No. 1:

 

The NW 1/4 lying East of Interstate 75;

EXCEPT the South 1/2 of the SE 1/4 thereof;

AND the North 1/2 of the NE 1/4, all in Section 2, Township 15 South, Range 21
East, Marion County, Florida.

EXCEPT that part of the NE 1/4 of the NE 1/4 of Section 2, Township 15 South,
Range 21 East, Marion County, Florida, lying East of NW 27th Avenue.

AND EXCEPT Commencing at a nail and cap at the Southeast corner of the North 1/2
of the NE 1/4 of Section 2, Township 15 South, Range 21 East, Marion County,
Florida, and proceed N.89°32’57”W. along the South boundary line of said North
1/2, a distance of 30.00 feet to a concrete monument on the West right of way
line of NW 27th Avenue (being 60.00 feet wide) said point being the Point of
Beginning of Tract A as described herein; thence continue N.89°32’57”W. along
said South boundary line, a distance of 700.00 feet to a concrete monument;
thence N.00°29’23”E. 700.00 feet West of and parallel with said West right of
way line, a distance of 530.00 feet to a concrete monument; thence S.89°32’57”E.
530.00 feet North of and parallel with said South boundary line, a distance of
700.00 feet to a concrete monument on aforesaid West right of way line; thence
S.00°29’23”W. along said West right of way line, a distance of 530.00 feet to
the Point of Beginning; said Tract A lying and being situate in Marion County,
Florida. AND EXCEPT road right of way of NW 27th Avenue.

 

AND that portion of the West 3/4 of the SW 1/4 of Section 35, Township 14 South,
Range 21 East, Marion County, Florida.

AND that portion of the SE 1/4 of Section 34, Township 14 South, Range 21 East,
more particularly described as follows: Commence at the Southeast corner of the
SW 1/4 of Section 35, Township 14 South, Range 21 East, Marion County, Florida;
thence S.89°40’13”W. along the South boundary of said Section 35, a distance of
663.32 feet to the Point of Beginning; thence continue S.89°40’13”W. along said
South boundary, 1496.57 feet to a point on the Easterly right of way line of
Interstate No. 75 (300.00 feet wide) said point also being on a curve concave
Southwesterly having a radius of 3424.17 feet, a central angle of 30°46’02” and
a chord bearing and distance of N.15°54’22”W. 1816.73 feet; thence Northwesterly
along said right of way curve an arc distance of 1838.74 feet to the point of
tangency; thence N.31°19’06”W. along the aforesaid Easterly right of way line of
Interstate No. 75, a distance of 250.35 feet; thence S.85°42’57”E. 645.20 feet;
thence N.63°57’59”E. 681.09 feet; thence N.59°46’47”E. 381.43 feet; thence
N.39°52’37”E. 221.32 feet; thence N.74°27’43”E. 177.25 feet; thence
N.81°16’14”E. 215.01 feet to a point on the West boundary of the East 1/4 of the
SW 1/4 of said Section 35; thence S.00°18’44”E. along said West boundary,
2645.14 feet to the Southwest corner of said East 1/4 of SW 1/4 and the Point of
Beginning.

 

19

--------------------------------------------------------------------------------


 

Parcel No. 2:

 

The East 1/2 of the SE 1/4 of the SW 1/4 of Section 2, Township 15 South, Range
21 East, Marion County, Florida. EXCEPT Road Right of Way

 

And

 

Parcel 1:

 

A parcel of land lying within Sections 35 and 36, Township 14 South, Range 21
East, Marion County, Florida, being more particularly described as follows:

 

Beginning at the Southeast corner of said Section 35; thence N. 89°31’21” W.,
along the South line of said Section 35, 2652.74 feat, to the South 1/4 corner
of said Section 35; thence continue along said South line, N. 89°30’50” W.,
663.11 feet, to the Southwest corner of the East 1/4 of the Southwest 1/4 of
said Section 35; thence N. 00°28’12” E., along the West line of said East 1/4 of
the Southwest 1/4, 2584.49 feet, to the South line of the North 60.00 feet of
the South 1/2 of said Section 35; thence S. 89°43’25” E., along said South line,
842.22 feet; thence S. 00°28’12” W., parallel with the West line of the East 1/4
of the Southwest 1/4 of said Section 35, 2487.54 feet, to the North line of the
South 100.00 feet of the Southeast 1/4 of said Section 35; thence S. 89°31’21”
E., along said North line, 2472.85 feet, to the East line of the Southeast 1/4
of said Section 35; thence S. 89°41’43” E., parallel with the South line of the
Southwest 1/4 of said Section 36, 12.39 feet, to the Westerly right of way line
of NW 27th Avenue, as described in Official Records Book 1002, Page 1294, of the
Public Records of Marion County, Florida, said point being a non-tangent
intersection with a circular curve concave Easterly and having a radius of`
1039.91 feet; thence Southerly along said curve and Westerly right of way line,
104.70 feet, through a central angle of 5°46’07” and a chord bearing and
distance of S. 16°51’05” E., 104.66 feet, to the South line of the Southwest 1/4
of said Section 36; thence N. 89°41’43” W., along said South line, 43.37 feet to
the Point of Beginning.

 

And

 

The North 1/2 of the SW 1/4, and the West 1/2 of the SE 1/4 of the SW 1/4, and
the South1/2 of the SE 1/4 of the NW 1/4, of Section 2, Township 15 South, Range
21 East, Marion County, Florida,

LESS AND EXCEPT Right of way for Interstate 75.

AND LESS AND EXCEPT any portion of the above described land lying west of
Interstate 75.

AND LESS AND EXCEPT ANY OTHER ROAD RIGHT OF WAY

 

And

 

The East 1/2 of the SE 1/4 of the SW 1/4 of Section 2, Township 15 South, Range
21 East, Marion County, Florida. EXCEPT Road Right of Way

 

20

--------------------------------------------------------------------------------


 

And

 

Lots 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10, TAYLORS SUBDIVISION, as per plat thereof
recorded in Plat Book “F”, Page 85, of the Public Records of Marion County,
Florida.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

(List of Signed Leases)

 

1.     Sign Location Lease dated July 9, 1998 between (1) William G. Boothby,
Trustee and (2) Whiteco Outdoor Advertising, for Structure Number FL 3260 and
Addendum to Sign Location Lease dated July 9, 1998

 

2.     Sign Location Lease dated July 9, 1998 between (1) William G. Boothby,
Trustee and (2) Whiteco Outdoor Advertising, for Structure Number FL 3261 and
Addendum to Sign Location Lease dated July 9, 1998

 

3.     Sign Location Lease dated July 9, 1998 between (1) William G. Boothby,
Trustee and (2) Whiteco Outdoor Advertising, for Structure Number FL 3262 and
Addendum to Sign Location Lease dated July 9, 1998

 

4.     Agreement dated July 31, 2002 between (1) MEC Holdings (USA) Inc. and
(2) William G. Boothby, Trustee under that certain Land Trust Agreement dated
October 6, 1995 assigning the rents of the Sign Location Leases to William G.
Boothby

 

5.     Sign Location Agreement dated September 1, 2002 between (1) MEC Holdings
(USA), Inc. and (2) National Advertising Company d/b/a Viacom Outdoor, Inc. for
Lease No. 915685/09870A

 

6.     Sign Location Agreement dated September 1, 2002 between (1) MEC Holdings
(USA), Inc. and (2) National Advertising Company d/b/a Viacom Outdoor, Inc. for
Lease No. 915684/09869A

 

7.     Sign Location Agreement dated June 1, 2002 between (1) MEC Holdings
(USA), Inc. and (2) Clear Channel Outdoor, Inc.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(Commission Agreement)

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

(Permitted Exceptions)

 

Parcel description is provided in Schedule I attached to Exhibit D

 

1.     Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the public records.

 

2.     All assessments and taxes for the year 2008 and all subsequent years,
which are not yet due and payable.

 

3.     Any lien, or right to a lien, for services, labor or material heretofore
or hereafter furnished, imposed by law and not shown by the public records.

 

4.     Any encroachments, easements, measurements, variations in area or
content, party walls or other facts which a correct survey of the premises would
show.

 

5.     Rights or claims of parties in possession not shown by the public
records.

 

6.     Easement in favor of Florida Power Corporation recorded April 21, 1959 in
Official Records Book 8, Page 96, of the Public Records of Marion County,
Florida. (As to Parcel 2)

 

7.     Easement in favor of the City of Ocala recorded September 9, 1963 in
Official Records Book 160, Page 761, of the Public Records of Marion County,
Florida. (As to Parcel 2)

 

8.     Easement in favor of Florida Power Corporation recorded May 1, 1970 in
Official Records Book 423, Page 291, of the Public Records of Marion County,
Florida. (As to Parcel 2)

 

9.     Phosphate, Minerals, Metals and Petroleum Reservations in favor of the
State of Florida, through the Trustees of the Internal Improvement Fund, as set
forth in that certain Deed recorded October 25, 1944 in Deed Book 258, Page 5,
Public Records Marion County, Florida, which right of entry has been released
pursuant to Florida Statute 270.11. (As to a portion of Parcel 3 being the East
2.28 chains of the NE ¼ of the NE ¼ of Section 2, Township 15 South, Range 21
East)

 

10.   Easement in favor of Florida Power Corporation recorded July 23, 1946 in
Deed Book 271, Page 15, of the Public Records of Marion County, Florida. (As to
Parcel 3)

 

11.   Easement in favor of Texas Gas and Oil Corporation, a Delaware corporation
recorded January 2, 1959 in Deed Book 369, Page 82, of the Public Records of
Marion County, Florida. (As to Parcel 3)

 

24

--------------------------------------------------------------------------------


 

12.

 

Easement in favor of Florida Power Corporation recorded May 8, 1959 in Official
Records Book 9, Page 494, of the Public Records of Marion County, Florida. (As
to Parcel 3)

 

 

 

13.

 

Easement in favor of the City of Ocala recorded January 21, 1975 in Official
Records Book 670, Page 196, of the Public Records of Marion County, Florida. (As
to Parcel 3)

 

 

 

14.

 

Easements in favor of The City of Ocala recorded May 1991in Official Records
Book 1737, Page 909, of the Public Records of Marion County, Florida. (As to
Parcel 3)

 

 

 

15.

 

Easement in favor of Southern Bell Telephone and Telegraph Company recorded
June 21, 1941 in Deed Book 243, Page 240, of the Public Records of Marion
County, Florida. (As to Parcel 4)

 

 

 

16.

 

Subject to right of way for NW 33rd Avenue and NW 24th Street as same affects
Parcels 4 and 5.

 

 

 

17.

 

Easement in favor of Texas Gas and Oil Corporation, a Delaware corporation
recorded January 8, 1959 in Deed Book 369, Page 179, of the Public Records of
Marion County, Florida. (As to Parcel 5)

 

 

 

18.

 

Easement in favor of the City of Ocala recorded March 27, 1963 in Official
Records Book 144, Page 299, of the Public Records of Marion County, Florida. (As
to Parcel 5)

 

 

 

19.

 

Easement in favor of the City of Ocala recorded February 4, 1965 in Official
Records Book 215, Page 717, of the Public Records of Marion County, Florida. (As
to Parcel 5)

 

 

 

20.

 

Easement in favor of the City of Ocala as contained in Order of Taking recorded
in Official Records Book 1951, Page 944, of the Public Records of Marion County,
Florida. (As to Parcel 5)

 

 

 

21.

 

An unrecorded lease or sub-lease with certain terms, covenants, conditions and
provisions set forth therein as disclosed by that certain Memorandum of Lease
Agreement recorded October 7, 1998 in Official Records Book 2556, Page 1981, of
the Public Records of Marion County, Florida. (As to Parcel 5)

 

25

--------------------------------------------------------------------------------


 

SCHEDULE I

(Parcel Descriptions)

 

PARCEL 1:

 

Lots 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10, TAYLORS SUBDIVISION, according to the
plat thereof recorded in Plat Book F, Page 85, of the Public Records of Marion
County, Florida.

 

PARCEL 2:

 

A parcel of land lying within Sections 35 and 36, Township 14 South, Range 21
East, Marion County, Florida, being more particularly described as follows:

 

Beginning at the Southeast corner of said Section 35; thence N. 89°31’21” W.,
along the South line of said Section 35, 2652.74 feat, to the South 1/4 corner
of said Section 35; thence continue along said South line, N. 89°30’50” W.,
663.11 feet, to the Southwest corner of the East 1/4 of the Southwest 1/4 of
said Section 35; thence N. 00°28’12” E., along the West line of said East 1/4 of
the Southwest 1/4, 2584.49 feet, to the South line of the North 60.00 feet of
the South 1/2 of said Section 35; thence S. 89°43’25” E., along said South line,
842.22 feet; thence S. 00°28’12” W., parallel with the West line of the East 1/4
of the Southwest 1/4 of said Section 35, 2487.54 feet, to the North line of the
South 100.00 feet of the Southeast 1/4 of said Section 35; thence S. 89°31’21”
E., along said North line, 2472.85 feet, to the East line of the Southeast 1/4
of said Section 35; thence S. 89°41’43” E., parallel with the South line of the
Southwest 1/4 of said Section 36, 12.39 feet, to the Westerly right of way line
of NW 27th Avenue, as described in Official Records Book 1002, Page 1294, of the
Public Records of Marion County, Florida, said point being a non-tangent
intersection with a circular curve concave Easterly and having a radius of`
1039.91 feet; thence Southerly along said curve and Westerly right of way line,
104.70 feet, through a central angle of 5°46’07” and a chord bearing and
distance of S. 16°51’05” E., 104.66 feet, to the South line of the Southwest 1/4
of said Section 36; thence N. 89°41’43” W., along said South line, 43.37 feet to
the Point of Beginning.

 

PARCEL 3:

 

The NW 1/4 lying East of Interstate 75;

EXCEPT the South 1/2 of the SE 1/4 thereof;

AND the North 1/2 of the NE 1/4, all in Section 2, Township 15 South, Range 21
East, Marion County, Florida.

EXCEPT that part of the NE 1/4 of the NE 1/4 of Section 2, Township 15 South,
Range 21 East, Marion County, Florida, lying East of NW 27th Avenue.

AND EXCEPT Commencing at a nail and cap at the Southeast corner of the North 1/2
of the NE 1/4 of Section 2, Township 15 South, Range 21 East, Marion County,
Florida, and

 

26

--------------------------------------------------------------------------------


 

proceed N.89°32’57”W. along the South boundary line of said North 1/2, a
distance of 30.00 feet to a concrete monument on the West right of way line of
NW 27th Avenue (being 60.00 feet wide) said point being the Point of Beginning
of Tract A as described herein; thence continue N.89°32’57”W. along said South
boundary line, a distance of 700.00 feet to a concrete monument; thence
N.00°29’23”E. 700.00 feet West of and parallel with said West right of way line,
a distance of 530.00 feet to a concrete monument; thence S.89°32’57”E. 530.00
feet North of and parallel with said South boundary line, a distance of 700.00
feet to a concrete monument on aforesaid West right of way line; thence
S.00°29’23”W. along said West right of way line, a distance of 530.00 feet to
the Point of Beginning; said Tract A lying and being situate in Marion County,
Florida. AND EXCEPT road right of way of NW 27th Avenue.

 

AND that portion of the West 3/4 of the SW 1/4 of Section 35, Township 14 South,
Range 21 East, Marion County, Florida.

AND that portion of the SE 1/4 of Section 34, Township 14 South, Range 21 East,
more particularly described as follows: Commence at the Southeast corner of the
SW 1/4 of Section 35, Township 14 South, Range 21 East, Marion County, Florida;
thence S.89°40’13”W. along the South boundary of said Section 35, a distance of
663.32 feet to the Point of Beginning; thence continue S.89°40’13”W. along said
South boundary, 1496.57 feet to a point on the Easterly right of way line of
Interstate No. 75 (300.00 feet wide) said point also being on a curve concave
Southwesterly having a radius of 3424.17 feet, a central angle of 30°46’02” and
a chord bearing and distance of N.15°54’22”W. 1816.73 feet; thence Northwesterly
along said right of way curve an arc distance of 1838.74 feet to the point of
tangency; thence N.31°19’06”W. along the aforesaid Easterly right of way line of
Interstate No. 75, a distance of 250.35 feet; thence S.85°42’57”E. 645.20 feet;
thence N.63°57’59”E. 681.09 feet; thence N.59°46’47”E. 381.43 feet; thence
N.39°52’37”E. 221.32 feet; thence N.74°27’43”E. 177.25 feet; thence
N.81°16’14”E. 215.01 feet to a point on the West boundary of the East 1/4 of the
SW 1/4 of said Section 35; thence S.00°18’44”E. along said West boundary,
2645.14 feet to the Southwest corner of said East 1/4 of SW 1/4 and the Point of
Beginning.

 

PARCEL 4:

 

The East 1/2 of the SE 1/4 of the SW 1/4 of Section 2, Township 15 South, Range
21 East, Marion County, Florida. EXCEPT the South 25 feet thereof for road right
of way in Right of Way Deed recorded in Deed Book 329, page 564, Public Records
of Marion County, Florida.

 

PARCEL 5:

 

The North 1/2 of the SW 1/4, and the West 1/2 of the SE 1/4 of the SW 1/4, and
the South1/2 of the SE 1/4 of the NW 1/4, of Section 2, Township 15 South, Range
21 East, Marion County, Florida,

LESS AND EXCEPT Right of way for Interstate 75.

 

27

--------------------------------------------------------------------------------


 

AND LESS AND EXCEPT any portion of the above described land lying West of
Interstate 75.

AND LESS AND EXCEPT ANY OTHER ROAD RIGHT OF WAY

 

28

--------------------------------------------------------------------------------